Ethridge, J.,
delivered the opinion of the court.
Wilson Jones et al., citizens of Simpson county, and patrons of a public school in said county, filed a bill in the chancery court alleging that the county school board at the August meeting, 1924, passed an order undertaking to change the location of Goodwater public school, and challenged the validity of the order so passed as being insufficient to designate the location of the school. The bill was to enjoin the trustees from erecting the ■school building in accordance with the said order, said to be void. The chancellor decreed for the complainants, and the only person attempting to appeal from the decree of the chancellor is R. I. Tullos, one of the trustees.
The motion to dismiss the appeal, among other grounds, alleges that because Tullos is one of the trustees, and is in the minority, that he was made a defendant in his capacity as trustee, and that neither of the other two trustees (there being three) joined in the appeal, and there was no order of the board of trustees taking said'appeal.
We think the board of trustees must act by a majority, and it would require at least two of the trustees to prosecute an appeal, unless the board of trustees would enter written order demanding- the appeal.
In the present case one of the trustees was a complainant, but the suit was against the board of trustees as such and not as individuals, and the fact that one trustee was dissatisfied with the judgment of the court *504would not give Mm tlie right to act alone in prosecuting the appeal. Section 19 Hemingway’s Code (section 43, Code of 1906), is only applicaMe to' individual defendants. The motion to dismiss will therefore he sustained.

Motion to dismiss sustained.